Exhibit 10.57(c)
SMITH & WESSON HOLDING CORPORATION
AND
CERTAIN AFFILIATED ENTITIES
AMENDMENT NO. 3 AND JOINDER TO CREDIT AGREEMENT
     This Amendment No. 3 and Joinder to Credit Agreement (this “Amendment
No. 3”) dated as of July 20, 2009 (the “Amendment Date”), is among Smith &
Wesson Holding Corporation, a Nevada corporation (“Holdings”), Smith & Wesson
Corp., a Delaware corporation (“S&W Corp.”), Thompson/Center Arms Company, Inc.,
a New Hampshire corporation (“TCAC” and, together with Holdings and S&W Corp.,
the “Initial Borrowers”), Thompson Center Holding Corporation, a Delaware
corporation (“TCHC”), Fox Ridge Outfitters, Inc., a New Hampshire corporation
(“Fox Ridge”), Bear Lake Holdings, Inc., a Delaware corporation (“Bear Lake”),
K.W. Thompson Tool Company, Inc., a New Hampshire corporation (“K.W. Thompson”),
O.L. Development, Inc., a New Hampshire corporation (“O.L. Development”), and
Universal Safety Response, Inc. (formerly known as SWAC-USR II, Inc.), a
Delaware corporation, successor by merger to Universal Safety Response, Inc., a
New York corporation, successor by merger to SWAC USR-I, Inc., a Delaware
corporation (the “New Subsidiary” and, together with the Initial Borrowers, the
“Borrowers” and each individually, a “Borrower”, and the Borrowers, together
with TCHC, Fox Ridge, Bear Lake, K.W. Thompson and O.L. Development, the “Loan
Parties” and each individually a “Loan Party”), the Lenders (as defined below),
and TD Bank, N.A., a national banking association (“TD Bank”), in its capacity
as administrative agent (in such capacity, the “Administrative Agent”) for
itself and the other lenders party to the Credit Agreement (as defined below)
from time to time (the “Lenders”).
RECITALS:
     WHEREAS, the Initial Borrowers have entered into that certain Credit
Agreement dated as of November 30, 2007 with the Lenders and the Administrative
Agent, as amended by that certain Amendment No. 1 to Credit Agreement and
Assignment and Acceptance of Collateral Documents dated as of October 31, 2008
and that certain Amendment No. 2 to Credit Agreement dated as of March 12, 2009
(as so amended and as it may be further amended from time to time, the “Credit
Agreement”);
     WHEREAS, Holdings has informed the Agent and the Lenders that Holdings has
entered into an Agreement and Plan of Merger dated as of June 18, 2009 (the
“Purchase Agreement”) among Holdings, SWAC-USR I, Inc., a Delaware corporation
and wholly-owned subsidiary of Holdings (“SWAC I”), the New Subsidiary,
Universal Safety Response, Inc., a New York corporation (“Predecessor USR”), and
William C. Cohen, Jr., as Stockholders’ Representative (the “Stockholders’
Representative”), pursuant to which Holdings shall acquire Predecessor USR, for
a purchase price in the amount of $52,500,000 payable in cash and common stock
of

 



--------------------------------------------------------------------------------



 



Holdings (the “Purchase Price”), which acquisition shall be effected through the
following transactions (collectively, the “USR Acquisition”): (a) SWAC I shall
merge with and into Predecessor USR in a transaction whereby Predecessor USR
shall continue as the surviving corporation and a wholly-owned subsidiary of
Holdings and the separate existence of SWAC I shall cease (the “Initial Merger”)
and (b) immediately after the consummation of the Initial Merger, Predecessor
USR shall merge with and into the New Subsidiary in a transaction whereby the
New Subsidiary shall continue as the surviving corporation and a wholly-owned
subsidiary of Holdings and the separate existence of Predecessor USR shall cease
(the “Subsequent Merger” and, together with the Initial Merger, the “Mergers”);
     WHEREAS, Holdings has informed the Administrative Agent and the Lenders
that the USR Acquisition constitutes a Permitted Acquisition under and as
defined in the Credit Agreement;
     WHEREAS, pursuant to Section 6.13 of the Credit Agreement, Holdings is
required to cause the New Subsidiary to guaranty the obligations of the the
Initial Borrowers under the Loan Documents and, concurrently herewith, the New
Subsidiary is executing and delivering certain joinders to the Loan Documents as
more particularly set forth in Section 6.3 below pursuant to which it will
guaranty such obligations, but the New Subsidiary also wishes to become a party
to the Credit Agreement as an additional “Borrower” thereunder with respect to
the revolving credit facility thereunder;
     WHEREAS, in connection with the execution and delivery of the Credit
Agreement, the Initial Borrowers entered into a post-closing letter dated as of
November 30, 2007 among the Initial Borrowers and the Administrative Agent (the
“Post-Closing Letter”) and, pursuant to Section 4 of the Post-Closing Letter,
the Initial Borrowers agreed to cause the dissolution and liquidation of Smith &
Wesson Firearms Training Centre GmbH (the “German Subsidiary”) on or before
November 30, 2008;
     WHEREAS, the Initial Borrowers have failed to cause the dissolution and
liquidation of the German Subsidiary and, pursuant to the Post-Closing Letter,
such failure, at the option of the Administrative Agent, could constitute an
Event of Default under the Credit Agreement (the “Potential Event of Default”);
     WHEREAS, the Administrative Agent has not yet declared the Potential Event
of Default as an Event of Default;
     WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders waive the requirement under the Post-Closing Letter that the Borrowers
cause the dissolution and liquidation of the German Subsidiary, and the
Administrative Agent and the Lenders have agreed to do so, subject to the terms
and conditions set forth herein;
     WHEREAS, the Loan Parties, the Administrative Agent and the Lenders wish to
enter into this Amendment No. 3 to add the New Subsidiary as a party to the
Credit Agreement as an additional Borrower thereunder, to amend certain
provisions of the Credit Agreement to reflect the consummation of the USR
Acquisition and such addition of the New Subsidiary as a party to

-2-



--------------------------------------------------------------------------------



 



the Credit Agreement and to grant the waivers referred to in the immediately
preceding recital, all as more particularly set forth herein;
     NOW THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Recitals. The foregoing recitals are hereby incorporated by reference
herein.
     2. Definitions. Terms defined in the Credit Agreement and not otherwise
defined herein shall have the meanings given to such terms in the Credit
Agreement.
     3. Joinder of New Subsidiary. By executing this Amendment No. 3, the New
Subsidiary hereby becomes a party to the Credit Agreement as a “Borrower” with
the same force and effect as if originally named therein as a “Borrower” and,
without limiting the generality of the foregoing, hereby expressly agrees to be
bound by all of the terms and provisions of the Credit Agreement and to pay and
perform all obligations and liabilities of a Borrower under the Credit
Agreement. In furtherance of the foregoing, the New Subsidiary and each of the
other Borrowers hereby acknowledge and agree that the obligations of the New
Subsidiary and the other Borrowers under the Credit Agreement are joint and
several. The New Subsidiary hereby represents and warrants that (a) it has
received a complete copy of the Credit Agreement and each of the other Loan
Documents, (b) it has fully reviewed each and every provision of the Credit
Agreement and each of the other Loan Documents and discussed the same with legal
counsel selected by the New Subsidiary and (c) each of the representations and
warranties contained in Article V of the Credit Agreement made by each Borrower
are true and correct on and as of the date hereof as to the New Subsidiary. Each
Loan Party hereby acknowledges and agrees that from and after the date hereof
all references in the Credit Agreement, the Guaranty and each of the other Loan
Documents to the “Borrowers” shall be deemed to include the New Subsidiary.
     4. Amendments to Credit Agreement. The parties hereto hereby agree that,
effective on the Amendment Date, the Credit Agreement is hereby amended as
follows:
          4.1 The preamble to the Credit Agreement is hereby amended by deleting
the parenthetical set forth on the fifth and sixth lines of the preamble which
reads “(Holdings, S&W Corp. and TCAC are, individually, “Borrower” and,
collectively, “Borrowers”)” and replacing it with the following: “(Holdings, S&W
Corp. and TCAC are, individually, an “Initial Borrower” and, collectively, the
“Initial Borrowers”).
          4.2 Section 1.01 of the Credit Agreement is hereby amended by deleting
the definitions of “Borrower(s)”, “Guaranty”, “Holdings/S&W Corp. Guaranty”,
“Holdings/TCAC Guaranty” and “Operating Company” in their entirety and
substituting the following therefor:
          “Borrower(s)” means (a) from the Effective Date to but not including
the Third Amendment Date, the Initial Borrowers and (b) from and after the Third
Amendment Date, the Initial Borrowers and USR.

-3-



--------------------------------------------------------------------------------



 



          “Guaranty” means, as the context requires, each and all of (a) the
Subsidiary Guaranty, the Holdings/TCAC Guaranty, the Holdings/S&W Corp. Guaranty
and the Operating Companies Guaranty, each of even date herewith, and (b) the
Holdings/S&W Corp./TCAC Guaranty dated as of the Third Amendment Date, in each
case, as the same may be amended, restated or modified from time to time.
          “Holdings/S&W Corp. Guaranty” means the Guaranty by Holdings, S&W
Corp., and any other entity (including without limitation, USR) becoming a party
thereto as an additional guarantor from time to time in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit H-1.
          “Holdings/TCAC Guaranty” means the Guaranty made by Holdings, TCAC and
any other entity (including without limitation, USR) becoming a party thereto as
an additional guarantor from time to time in favor of the Administrative Agent
on behalf of the Secured Parties, substantially in the form of Exhibit H-2.
          “Operating Company” means S&W Corp., TCAC and USR and/or any other
Loan Party now or hereafter designated by the Administrative Agent as an
Operating Company.”
          4.3 Section 1.01 is hereby further amended by inserting the following
new definitions therein in appropriate alphabetical order:
          “Holdings/S&W Corp./TCAC Guaranty” means the Guaranty made by
Holdings, S&W Corp., TCAC and any other entity becoming a party thereto as an
additional guarantor from time to time in favor the Administrative Agent on
behalf of the Secured Parties, substantially in the form of Exhibit H-3.
          “Third Amendment” means Amendment No. 3 and Joinder to Credit
Agreement dated as of the Third Amendment Date among the Loan Parties, the
Lenders and the Administrative Agent.
          “Third Amendment Date” means July 20, 2009.
          “USR” means Universal Safety Reponse, Inc. (formerly known as SWAC-USR
II, Inc.), a Delaware corporation, successor by merger to Universal Safety
Response, Inc., a New York corporation, successor by merger to SWAC-USR I, Inc.,
a Delaware corporation.
          4.4 Section 7.03(a) of the Credit Agreement is hereby amended by
(a) deleting the word “and” set forth at the end of clause (ii) thereof and
(b) inserting the following therein as new clause (iv) immediately after clause
(iii) thereof and immediately prior to the proviso set forth in Section 7.03(a):
          “and (iv) any Loan Party or Subsidiary may merge with another Person
in connection with a Permitted Acquisition so long as such Loan Party is the
surviving entity in any such merger involving a Loan Party”

-4-



--------------------------------------------------------------------------------



 



          4.5 Section 7.04(a) of the Credit Agreement is hereby amended by
deleting such Section 7.04(a) in its entirety and substituting the following
therefor:
          “(a) Permitted Investments, provided that, in the case of investments
described in clauses (a) through (e) of the definition of Permitted Investments,
such investments shall be subject to control agreements in favor of the
Administrative Agent or otherwise subject to a perfected security interest in
favor of the Administrative Agent;”
          4.6 The Schedules to the Credit Agreement are hereby amended by
deleting such Schedules in their entirety and replacing them with the updated
Schedules attached hereto.
          4.7 The Exhibits to the Credit Agreement are hereby amended by
deleting Exhibit D (Form of Borrowing Base Certificate) to the Credit Agreement
in its entirety and replacing it with Exhibit D attached hereto.
     5. Representations and Warranties. Each of the Loan Parties, by its
execution hereof, jointly and severally represents and warrants as follows:
          5.1. Legal Existence; Organization. Each Loan Party is duly organized
and validly existing and in good standing under the laws of the jurisdiction of
its organization and under the laws of each other jurisdiction in which it is
qualified to do business, with all power and authority (corporate or otherwise)
necessary (a)  to enter into this Amendment No. 3 and the documents executed in
connection herewith and to perform all of its obligations hereunder and
thereunder and (b) to own its properties and carry on the business now conducted
or proposed to be conducted by it. Each of Holdings, SWAC I and the New
Subsidiary has all power and authority (corporate or otherwise) necessary to
enter into the USR Purchase Agreement and all documents and agreements entered
into in connection therewith (collectively, the “USR Purchase Documents”), to
perform all of its obligations thereunder and to consummate the USR Acquisition
in accordance with the terms thereof.
          5.2. Enforceability. Each Loan Party has taken all action (corporate
or otherwise) required to make the provisions of this Amendment No. 3 and the
documents executed in connection herewith valid and enforceable obligations of
such Loan Party, as they purport to be. Each Loan Party has duly authorized,
executed and delivered this Amendment No. 3 and the documents executed in
connection herewith. This Amendment No. 3 and each document executed in
connection herewith is the legal, valid and binding obligations of such Loan
Party and each is enforceable against such Loan Party in accordance with its
terms. Each of Holdings, SWAC I and the New Subsidiary has taken all action
(corporate or otherwise) required to make the provisions of the USR Purchase
Documents valid and enforceable obligations of Holdings, SWAC I and the New
Subsidiary, as they purport to be. Each of Holdings, SWAC I and the New
Subsidiary has duly authorized, executed and delivered each USR Purchase
Document to which it is a party. Each USR Purchase Document is the legal, valid
and binding obligation of each of Holdings, SWAC I and the New Subsidiary, and
each is enforceable against each of Holdings, SWAC I and the New Subsidiary in
accordance with its terms, in each case, to the extent it is a party thereto.

-5-



--------------------------------------------------------------------------------



 



          5.3. No Legal Obstacle to Agreements. Neither the execution, delivery
or performance by any Loan Party of this Amendment No. 3 or any document
executed in connection herewith nor the execution, delivery or performance by
Holdings, SWAC I or the New Subsidiary of the USR Purchase Documents, nor the
consummation of any other transaction referred to or contemplated by this
Amendment No. 3, any document executed in connection herewith or the USR
Purchase Documents, nor the fulfillment of the terms hereof or thereof, has
constituted or resulted in or will constitute or result in:
          5.3.1 any breach or termination of any agreement, instrument, deed or
lease to which such Loan Party or SWAC I is a party or by which such Loan Party
or SWAC I is bound, or of the charter, by-laws or other organizational
documents, as applicable, of such Loan Party or SWAC I;
          5.3.2 the violation of any law, judgment, decree or governmental
order, rule or regulation applicable to such Loan Party or SWAC I;
          5.3.3 the creation under any agreement, instrument, deed or lease of
any Lien (other than Liens on the Collateral which secure the Obligations) upon
any of the assets of such Loan Party or SWAC I; or
          5.3.4 any redemption, retirement or other repurchase obligation of
such Loan Party or SWAC I under any charter, by-law, organizational document,
agreement, instrument, deed or lease to which such Loan Party or SWAC I is a
party.
Except such as have been obtained and are in full force and effect, no approval,
authorization or other action by, or declaration to or filing with, any
governmental or administrative authority or any other Person is required to be
obtained or made by any Loan Party or SWAC I in connection with the execution,
delivery and performance by such Loan Party of this Amendment No. 3 or any
document executed in connection herewith or the consummation of the transactions
contemplated hereby or thereby or the execution, delivery and performance by
such Loan Party or SWAC I of the USR Purchase Documents or any transaction
contemplated thereby.
          5.4. Defaults. No Default exists or, immediately after giving effect
to this Amendment No. 3 and the consummation of the USR Acquisition, will exist.
          5.5. Incorporation of Representations and Warranties. The
representations and warranties set forth in Article V of the Credit Agreement
and in Section 10 of the Holdings/TCAC Guaranty, Section 10 of the Holdings/S&W
Corp. Guaranty, Section 10 of the Operating Companies Guaranty and Section 10 of
the Subsidiary Guaranty are each true and correct in all material respects on
the date hereof as if originally made on and as of the date hereof, except
(a) to the extent that such representations and warranties expressly relate to
an earlier date, in which case, such representations and warranties shall be
true and correct as of such earlier date, provided that all representations and
warranties set forth in Article V with respect to the Schedules shall be true
and correct as of the date hereof with reference to the updated Schedules
delivered herewith and (b) for purposes of this Section 5.5, all references in

-6-



--------------------------------------------------------------------------------



 



Article V of the Credit Agreement to the “Loan Parties” shall be deemed to
include the New Subsidiary.
          5.6 Permitted Acquisition. The USR Acquisition constitutes a
“Permitted Acquisition” under and as defined in the Credit Agreement.
     6. Conditions. The effectiveness of this Amendment No. 3 shall be subject
to and shall occur upon the satisfaction of the following conditions:
          6.1 Corporate Matters. The Administrative Agent shall have received
such documents and certificates as the Administrative Agent may reasonably
request relating to the due organization, valid existence and good standing of
the New Subsidiary (other than the foreign qualification certificates of the New
Subsidiary to be delivered in accordance with Section 11 below), the other
Borrowers and SWAC I, the authorization of this Amendment No. 3, the USR
Purchase Documents and any and all other documents, instruments and agreements
contemplated hereby or thereby or executed and delivered in connection herewith
or therewith, and any other legal matters relating to the Loan Parties, this
Amendment No. 3, the other Loan Documents or the USR Acquisition, all in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.
          6.2 Consummation of this Amendment No. 3. The Administrative Agent
shall have received this Amendment No. 3 fully executed by the parties hereto.
          6.3 Joinders and Other Amendments. The Administrative Agent shall have
received (i) a Second Amended and Restated Revolving Line of Credit Note in the
form of Exhibit A-1 annexed hereto, duly executed by the Borrowers, (ii) a
Joinder Agreement with respect to the Holdings/S&W Corp. Guaranty in the form of
Exhibit A-2 annexed hereto, duly executed by the New Subsidiary, pursuant to
which the New Subsidiary shall become a party to the Holdings/S&W Corp. Guaranty
as an additional guarantor thereunder, (iii) a Joinder Agreement with respect to
the Holdings/TCAC Guaranty in the form of Exhibit A-3 annexed hereto, duly
executed by the New Subsidiary, pursuant to which the New Subsidiary shall
become a party to the Holdings/TCAC Guaranty as an additional guarantor
thereunder, (iv) a Joinder Agreement with respect to the Operating Companies
Guaranty in the form of Exhibit A-4 annexed hereto, duly executed by the New
Subsidiary, pursuant to which the New Subsidiary shall become a party to the
Operating Companies Guaranty as an additional guarantor thereunder, (v) a
Joinder Agreement with respect to the Pledge and Security Agreement in the form
of Exhibit A-5 annexed hereto, duly executed by the New Subsidiary, pursuant to
which the New Subsidiary shall become party to the Pledge and Security Agreement
as an additional pledgor thereunder, (vi) a Joinder Agreement with respect to
Hazardous Materials Indemnity Agreement in the form of Exhibit A-6 annexed
hereto, duly executed by the New Subsidiary, pursuant to which the New
Subsidiary shall become a party to the Hazardous Materials Indemnity Agreement
as an additional Indemnitor thereunder and (vii) the Holding/S&W Corp./TCAC
Guaranty in the form of Exhibit H-3 annexed hereto, duly executed by each of
Holdings, S&W Corp. and TCAC, pursuant to which each such party shall guaranty
the obligations of the New Subsidiary as a co-borrower under the Credit
Agreement.

-7-



--------------------------------------------------------------------------------



 



          6.4 Schedules. The Administrative Agent shall have received revised
Schedules to the Credit Agreement which Schedules shall be attached hereto. Such
Schedules shall be deemed to be incorporated into the Credit Agreement as of the
date hereof and each reference in the Credit Agreement to any such Schedule
shall be deemed to refer to such Schedule attached hereto on and after the date
hereof.
          6.5 Security Interests in Personal and Mixed Property. The
Administrative Agent shall have received evidence satisfactory to it that the
Loan Parties shall have taken or caused to be taken all such actions, executed
and delivered or caused to be executed and delivered all such agreements,
documents and instruments (other than the stock certificates of the New
Subsidiary which are to be delivered in accordance with Section 11 below), and
made or caused to be made all such filings and recordings that may be necessary
or, in the opinion of the Administrative Agent, desirable in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a valid and
(upon such filing and recording) perfected first priority security interest in
the entire personal and mixed property Collateral of the New Subsidiary.
          6.6 Leases; Collateral Access Agreements. In the case of each leased
premises where any Collateral of the New Subsidiary is located, the
Administrative Agent shall have received a copy of the lease (and all amendments
thereto) between the New Subsidiary and the landlord or bailee party thereto
and, to the extent requested by the Administrative Agent, a Collateral Access
Agreement with respect thereto duly executed by such landlord or bailee.
          6.7 Necessary Governmental Authorizations and Consents. The Loan
Parties shall have obtained all permits, licenses, authorizations or consents
from all Governmental Authorities and all consents of other Persons with respect
to Indebtedness, Liens and agreements listed on Schedule 5.14 (and so identified
thereon) annexed hereto, in each case that are necessary or advisable in
connection with the USR Acquisition and the other transactions contemplated by
this Amendment No. 3, and each of the foregoing shall be in full force and
effect, in each case other than those the failure to obtain or maintain which,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. All applicable waiting periods in connection
with the USR Acquisition shall have expired or been terminated without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the USR Acquisition.
No action, request for stay, petition for review or rehearing, reconsideration
or appeal with respect to any of the foregoing shall be pending, and the time
for any applicable Governmental Authority to take action to set aside its
consent on its own motion shall have expired.
          6.8 Consummation of the USR Acquisition.
          (a) All conditions precedent to the consummation of the USR
Acquisition, including those set forth in the USR Purchase Documents, shall have
been satisfied or the fulfillment of any such conditions shall have been waived
with the consent of the Administrative Agent;
          (b) the USR Acquisition shall have been consummated in accordance with
the terms of the USR Purchase Documents;

-8-



--------------------------------------------------------------------------------



 



          (c) the Administrative Agent shall have received copies of the USR
Purchase Documents and the same shall be satisfactory to the Agent and shall be
in full force and effect and shall not have been amended, modified or
supplemented except in accordance with the terms hereof;
          (d) the Administrative Agent shall have received evidence that all
filings and registrations required to be made with the Governmental Authorities
in connection with the consummation of the USR Acquisition shall have been
submitted and, to the extent applicable, approved, and all waiting periods
expired, and shall be effective; and
          (e) the Administrative Agent shall have received a certificate of an
officer of the Borrower Representative to the effect that the conditions set
forth in clauses (a)-(d) above have been satisfied
          6.9 Existing USR Debt; Liens. The Administrative Agent shall have
received evidence that all principal, interest, and other amounts owing in
respect of all outstanding Indebtedness of Predecessor USR or the New Subsidiary
(other than Indebtedness permitted to remain outstanding in accordance with
Section 7.01 of the Credit Agreement, as amended hereby) have been repaid in
full. The Administrative Agent shall have received evidence that, as of the date
hereof, neither the assets and properties of Predecessor USR nor the assets or
properties of the New Subsidiary are subject to any Liens (other than Liens
permitted to remain outstanding in accordance with Section 7.02 of the Credit
Agreement, as amended hereby).
          6.10 Evidence of Insurance. The Administrative Agent shall have
received a certificate from the Loan Parties’ insurance broker or other evidence
satisfactory to it that all insurance required to be maintained pursuant to
Section 6.09 of the Credit Agreement is in full force and effect and covers each
of the Loan Parties, including without limitation, the New Subsidiary, and that
the Administrative Agent on behalf of the Lenders has been named as additional
insured, mortgagee and loss payee thereunder to the extent required under such
Section 6.09.
          6.11 Legal Opinions. The Administrative Agent shall have received
(a) a favorable opinion (addressed to the Administrative Agent and the Lenders
and dated the date hereof) of Greenberg Traurig LLP, counsel to the Loan
Parties, with respect to the Loan Parties (including without limitation, the New
Subsidiary), this Amendment No. 3, the USR Acquisition and the documents to be
delivered in connection herewith and therewith and covering such other matters
as the Administrative Agent may request, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel, (b) a
favorable written opinion (addressed to Predecessor USR) of Greenberg Traurig
LLP, counsel to Holdings, SWAC I and the New Subsidiary, with respect to the USR
Acquisition, which opinion shall provide that the Administrative Agent and the
Lenders shall be entitled to rely thereon and shall be in form and substance
reasonably satisfactory to the Administrative Agent and its counsel and (c) a
favorable opinion (addressed to Holdings) of Bass, Berry & Sims PLC, counsel to
Predecessor USR, with respect to the USR Acquisition, which opinion shall
provide that the Administrative Agent and the Lenders shall be entitled to rely
thereon and shall be in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

-9-



--------------------------------------------------------------------------------



 



          6.12 Officer Certificate Regarding Representations and Absence of
Defaults. The Administrative Agent shall have received a certificate, dated the
date hereof and signed by a officer of the Borrower Representative, confirming
that both before and after giving effect to the USR Acquisition, each of the
representations in the Loan Documents is true and correct and no Default or
Event of Default exists or would result therefrom.
          6.13 Audited Financial Statements of Predecessor USR. The
Administrative Agent shall have received audited financial statements of
Predecessor USR for each of the two most recent fiscal years, together with
interim financial statements of Predecessor USR for the current fiscal year.
          6.14 Copies of Material Contracts, etc. To the extent requested by the
Administrative Agent, the Administrative Agent shall have received copies of all
material contracts, licenses, permits and governmental approvals of Predecessor
USR.
          6.15 Pro Forma Calcuation of Financial Covenants. The Administrative
Agent shall have received a certificate prepared by the Loan Parties
demonstrating compliance with the financial covenants set forth in the Credit
Agreement on a pro forma basis after giving effect to the USR Acquisition, which
certificate shall be satisfactory in form and substance to the Administrative
Agent.
          6.16 Other Documents. The Administrative Agent shall have received
duly executed copies of such other certificates, documents, instruments and
agreements as the Administrative Agent shall reasonably request in connection
with the transactions contemplated by this Amendment No. 3 or the USR Purchase
Documents, each in form and substance acceptable to the Administrative Agent.
          6.17 Legal Matters. All legal matters incident to the transactions
contemplated hereby or by the USR Purchase Documents shall be satisfactory to
counsel for the Administrative Agent.
          6.18 Fees and Expenses. The Loan Parties shall have paid all fees and
expenses of the Administrative Agent (including the reasonable fees and expenses
of its legal counsel) in connection with this Amendment No. 3 and the documents
executed in connection herewith and the transactions contemplated herein.
     7. Further Assurances. Each of the Loan Parties will, promptly upon the
request of the Administrative Agent from time to time, execute, acknowledge,
deliver, file and record all such instruments and notices, and take all such
other action, as the Administrative Agent deems necessary or advisable to carry
out the intent and purposes of this Amendment No. 3 (and the attached
acknowledgements and consents) and the documents executed in connection
therewith.
     8. No Defenses/Release. Each Loan Party warrants and represents to the
Administrative Agent and Lenders that such Loan Party has no claims,
counterclaims, offsets or defenses to the Loan Documents or the Obligations, or
if any such Person does have any claims,

-10-



--------------------------------------------------------------------------------



 



counterclaims, offsets or defenses to the Loan Documents or the Obligations, the
same are hereby waived, relinquished and released in consideration of the
execution and delivery of this Amendment No. 3 by the Administrative Agent and
the Lenders.
     9. General. Except as specifically amended hereby or by any of the
amendments referred to in Section 6.3 above, all of the terms and provisions of
the Credit Agreement, the Guaranty and each of the other Loan Documents and all
related documents, shall remain in full force and effect and are hereby ratified
and confirmed. This Amendment No. 3 may be executed in any number of
counterparts, which together shall constitute one instrument, and shall bind and
inure to the benefit of the parties thereto and their respective successors and
assigns, including as such successors and assigns, all holders of any
Obligation. Delivery of an executed counterpart of a signature page of this
Amendment No. 3 by telecopy or in PDF format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment
No. 3. This Amendment No. 3 shall be governed by and construed in accordance
with the laws of the State of New York, including, but not limited to,
Section 5-1401 of the New York General Obligations Law.
     10. Waiver. The Administrative Agent and the Lenders hereby confirm that
the Administrative Agent and the Lenders have not yet declared the Potential
Event of Default to be an Event of Default. The Administrative Agent and the
Lenders hereby waive the requirement under Section 4 of the Post-Closing Letter
that the Borrowers cause the dissolution and liquidation of the German
Subsidiary. The parties acknowledge and agree that the foregoing waiver is
limited solely to Section 4 of the Post-Closing Letter and do not constitute a
waiver of any other presently existing or future Default or Event of Default or
a waiver of compliance with any other provision of the Loan Documents for any
other purpose or on any other occasion.
     11 Post-Closing Matters. The Loan Parties hereby agree that (a) no later
than August 15, 2009, the Loan Parties shall deliver to the Administrative Agent
foreign qualification certificates as to the New Subsidiary from the Secretary
of State of each of Kansas, New York, North Carolina, Pennsylvania, Tennessee
and Texas demonstrating that the New Subsidiary is qualified to do business in
each such state as a foreign corporation, (b) no later than July 31, 2009, the
Loan Parties shall deliver to the Administrative Agent certificates (which
certificates shall be accompanied by irrevocable stock powers, undated and duly
endorsed in blank and otherwise reasonably satisfactory in form and substance to
the Administrative Agent) representing all capital stock and other equity
interests of the New Subsidiary being pledged under the Security Agreement,
(c) no later than August 15, 2009, the Loan Parties shall deliver to the
Administrative Agent Collateral Access Agreements duly executed by the landlord
with respect to each of the following locations leased by the New Subsidiary:
(i) Suite 112 of Aspen Grove Business Center I, 277 Mallory Station Road,
Franklin, Tennesse and (ii) Suite 509 of Aspen Grove Business Center, 416 Mary
Lindsay Polk Drive, Franklin, Tennessee, in each case, in form and substance
reasonably satisfactory to the Administrative Agent and (d) no later than
January 16, 2010, the Loan Parties will close any and all deposit accounts
maintained by the New Subsidiary or Predecessor USR with Tennessee Commerce Bank
and provide evidence of the closing of such accounts to the Administrative
Agent. The Loan Parties acknowledge and agree that any failure of the Loan
Parties to comply with any provision of this Section 11 shall, at

-11-



--------------------------------------------------------------------------------



 



the option of the Administrative Agent, constitute an Event of Default under the
Credit Agreement.
[Signature pages follow]

-12-



--------------------------------------------------------------------------------



 



     Each of the undersigned has caused this Amendment No. 3 to be executed and
delivered by its duly authorized officer as of the date first above written.

            Loan Parties:

SMITH & WESSON HOLDING CORPORATION
      By:   /s/ William F. Spengler         William F. Spengler        Executive
Vice President, Chief Financial
Officer and Treasurer        SMITH & WESSON CORP.
      By:   /s/ William F. Spengler         William F. Spengler        Vice
President, Chief Financial Officer and Treasurer        THOMPSON/CENTER ARMS
COMPANY, INC.
      By:   /s/ William F. Spengler         William F. Spengler        Vice
President, Chief Financial Officer and Treasurer        THOMPSON CENTER HOLDING
CORPORATION
      By:   /s/ William F. Spengler         William F. Spengler        Vice
President, Chief Financial Officer and Treasurer     

[Signatures appear on following pages]





--------------------------------------------------------------------------------



 



            FOX RIDGE OUTFITTERS, INC.
      By:   /s/ William F. Spengler         William F. Spengler        Vice
President, Chief Financial Officer and Treasurer        BEAR LAKE HOLDINGS, INC.
      By:   /s/ William F. Spengler         William F. Spengler        Vice
President, Chief Financial Officer and Treasurer        K.W. THOMPSON TOOL
COMPANY, INC.
      By:   /s/ William F. Spengler         William F. Spengler        Vice
President, Chief Financial Officer and Treasurer        O.L. DEVELOPMENT, INC.
      By:   /s/ William F. Spengler         William F. Spengler        Vice
President, Chief Financial Officer and Treasurer        UNIVERSAL SAFETY
RESPONSE, INC.
      By:   /s/ Matthew A. Gelfand         Matthew A. Gelfand        President 
   

[Signatures appear on following page]





--------------------------------------------------------------------------------



 



            Administrative Agent:

TD BANK, N.A.,
as Administrative Agent
      By:   /s/ Maria P. Goncalves         Maria P. Goncalves, Senior Vice
President                Lender:

TD BANK, N.A., as sole Lender
      By:   /s/ Maria P. Goncalves         Maria P. Goncalves, Senior Vice
President             





--------------------------------------------------------------------------------



 



Schedule 1.01
CONSOLIDATED EBITDA
Impairment of goodwill and intangible assets associated with the acquisition of
Thompson Center Holding Corporation: $98,243,188
Costs associated with the recall of Walther PPK/S products (net of profit
sharing); $1,930,374

 



--------------------------------------------------------------------------------



 



Schedule 2.01
Applicable Percentage
Term Loan

                  Lender   Commitment   Applicable Percentage
TD Bank, N.A.
  $ 5,095,995.92       100 %
Total
  $ 5,095,995.92       100 %

Real Estate Loan

                  Lender   Commitment   Applicable Percentage
TD Bank, N.A.
  $ 502,205.78       100 %
Total
  $ 502,205.78       100 %

Revolving Loan

                  Lender   Commitment   Applicable Percentage
TD Bank, N.A.
  $ 40,000,000       100 %
Total
  $ 40,000,000       100 %

Schedule - 2.01

 



--------------------------------------------------------------------------------



 



Schedule 5.06(a)
REAL PROPERTY
Owned Real Property

      Owner   Location
Smith & Wesson Corp.
  2100 Roosevelt Avenue
Springfield, MA 01104
 
   
Smith & Wesson Corp.
  19 Aviation Drive
Houlton, Southern Aroostook County, Maine
 
   
Smith & Wesson Corp.
  299 Page Boulevard
Springfield, Hampden County, Massachusetts
 
   
O.L. Development, Inc.
  400 North Main Street
Rochester, Strafford County, New Hampshire

Leased Real Property

      Tenant   Location of Property
Smith & Wesson Holding Corporation
  7377 E. Doubletree Ranch Rd., Ste. 200
Scottsdale, AZ 85258
 
   
Universal Safety Response, Inc.
  Suite 112 of Aspen Grove Business Center I
277 Mallory Station Road
Franklin, TN
 
   
Universal Safety Response, Inc.
  Suite 509 of Aspen Grove Business Center
416 Mary Lindsay Polk Drive
Franklin, TN

      Sublessor   Location of Property
Smith & Wesson Holding Corporation
  7377 E. Doubletree Ranch Rd., Ste. 200
Scottsdale, AZ 85258

Schedule - 5.06(a)

 



--------------------------------------------------------------------------------



 



Schedule 5.07
DISCLOSED MATTERS
None.
Schedule - 5.07

 



--------------------------------------------------------------------------------



 



Schedule 5.14
MATERIAL AGREEMENTS

1.   Trademark Agency Agreement, dated March 11, 2000, by and between UMAREX
Sportwaffen, GmbH, and S&W Corp.   2.   Agreement, dated December 18, 2000, by
and among S&W Corp., Advanced Research & Technology, and Western Massachusetts
Electric Company.   3.   Letter Agreement, dated May 2, 2000, by and among the
Department of the Treasury, the Department of Housing and Urban Development, and
S&W Corp.   4.   Master Supply Agreement, dated August 1, 2001, by and between
Remington Arms Company, Inc. and S&W Corp.   5.   Agreement, dated June 7, 2002,
by and between S&W Corp. and Carl Walther GmbH, as amended by the Amendment,
dated January 12, 2006, as further amended by the Amendment, dated January 13,
2007.   6.   License and OEM Purchase Agreement, dated November 15, 2001, by and
between S&W Corp. and Carl Walther GmbH, as amended by Addendum, dated
January 15, 2002, as further amended by Amendment No. 1, dated December 22,
2004, and as further amended by the Amendment, dated January 12, 2006, as
further amended by the Amendment, dated January 13, 2007.   7.   Framework
Contract, dated February 13, 2004, by and between S&W Corp. and Carl Walther
GmbH, as amended by the Amendment, dated January 12, 2006, as further amended by
the Amendment, dated January 13, 2007.   8.   2001 Stock Option Plan.   9.  
2004 Incentive Stock Plan.   10.   2004 Incentive Compensation Plan Restricted
Stock Unit Award Agreement.   11.   Employment Agreement, dated November 12,
2007, by and between Holdings and Michael F. Golden.   12.   USR 401(k) Plan  
13.   Agreement and Plan of Merger, dated June 18, 2009, by and among Holdings,
SWAC-USR I, Inc., USR (f/k/a SWAC-USR II, Inc.), Universal Safety Response,
Inc., a New York corporation and William C. Cohen, Jr., as stockholders’
representative.

Schedule - 5.14

 



--------------------------------------------------------------------------------



 



Schedule 5.16
INSURANCE
[Schedule Provided To Lender]
Schedule - 5.16

 



--------------------------------------------------------------------------------



 



Schedule 5.17
EQUITY INTERESTS AND SUBSIDIARIES
Smith & Wesson Holding Corporation, a Nevada corporation
(parent corporation to Smith & Wesson Corp.)
Authorized Capital Stock: 1,000,000 shares Common Stock, par value $0.01

                  Record Owner   Certificate No.   No. shares
Public Company
    N/A       N/A  

Smith & Wesson Corp., a Delaware corporation
(a wholly-owned subsidiary of Smith & Wesson Holding Corporation)
Authorized Capital Stock: 1,000 shares Common Stock, par value $0.01

                  Record Owner   Certificate No.   No. Shares
Smith & Wesson Holding Corporation
    5       800  

Thompson Center Holding Corporation, a Delaware corporation
(a wholly-owned subsidiary of Smith & Wesson Holding Corporation)
Authorized Capital Stock: 100 shares of common stock, par value $0.001

                  Record Owner   Certificate No.   No. Shares
Smith & Wesson Holding Corporation
    2       100  

Universal Safety Response, Inc., a Delaware corporation
(a wholly-owned subsidiary of Smith & Wesson Holding Corporation)
Authorized Capital Stock: 1,000 shares of common stock, par value $0.001

                  Record Owner   Certificate No.   No. Shares
Smith & Wesson Holding Corporation
    2       100  

Fox Ridge Outfitters, Inc., a New Hampshire corporation
(a wholly-owned subsidiary of Thompson Center Holding Corporation)
Authorized Capital Stock: 300 shares of common stock, no par value
Schedule - 5.17

 



--------------------------------------------------------------------------------



 



                  Record Owner   Certificate No.   No. Shares
Thompson Center Holding Corporation
    2       25  

Bear Lake Holdings, Inc., a Delaware corporation
(a wholly-owned subsidiary of Thompson Center Holding Corporation)
Authorized Capital Stock: 300 shares of common stock, no par value

                  Record Owner   Certificate No.   No. Shares
Thompson Center Holding Corporation
    10       105.7963  

K.W. Thompson Tool Company, Inc., a New Hampshire corporation
(a wholly-owned subsidiary of Bear Lake Holdings)
Authorized Capital Stock: 300 shares of common stock, no par value

                  Record Owner   Certificate No.   No. Shares
Bear Lake Holdings
    3       25  

O.L. Development, Inc., a New Hampshire corporation
(a wholly-owned subsidiary of Bear Lake Holdings)
Authorized Capital Stock: 300 shares of common stock, no par value

                  Record Owner   Certificate No.   No. Shares
Bear Lake Holdings
    1       25  

Thompson/Center Arms Company, Inc., a New Hampshire corporation
(a wholly-owned subsidiary of Bear Lake Holdings)
Authorized Capital Stock: 300 shares of common stock, no par value

                  Record Owner   Certificate No.   No. Shares
Bear Lake Holdings
    3       25  

Schedule - 5.17

 



--------------------------------------------------------------------------------



 



Schedule 5.20
AFFILIATED TRANSACTIONS AND INDEBTEDNESS
Smith & Wesson Holding Corporation sublets a portion of the office space at 7377
E. Doubletree Ranch Rd., Ste. 200, Scottsdale, AZ 85258 to a company affiliated
with one member of Smith & Wesson Holding Corporation’s board of directors.
Schedule - 5.20

 



--------------------------------------------------------------------------------



 



Schedule 6.12
DEPOSITORY BANKS
[Schedule Provided To Lender]
Schedule - 6.12

 



--------------------------------------------------------------------------------



 



Schedule 7.01(b)
INDEBTEDNESS

1.   Indebtedness incurred in connection with the Indenture, dated as of
December 15, 2006, made by Holdings, as issuer, in favor of The Bank of New York
Trust Company, N.A, as trustee.   2.   Indebtedness incurred in connection with
the Commercial Premium Finance Agreement, dated as of May 15, 2009, by and
between S&W Corp. and AFCO Credit Corporation.

Schedule - 7.01(b)

 



--------------------------------------------------------------------------------



 



Schedule 7.01(c)
UNSECURED AND SUBORDINATED INDEBTEDNESS
Indebtedness incurred in connection with the Indenture, dated as of December 15,
2006, made by Holdings, as issuer, in favor of The Bank of New York Trust
Company, N.A, as trustee.
Schedule - 7.01(b)

 



--------------------------------------------------------------------------------



 



Schedule 7.02(c)
EXISTING LIENS
Liens securing Indebtedness incurred in connection with the Commercial Premium
Finance Agreement, dated as of May 15, 2009, by and between S&W Corp. and AFCO
Credit Corporation.
Schedule - 7.02(c)

 



--------------------------------------------------------------------------------



 



Schedule 7.04(b)
EXISTING INVESTMENTS
None.
Schedule - 7.04(b)

 



--------------------------------------------------------------------------------



 



Schedule 7.04(m)
POTENTIAL INVESTMENTS
None.
Schedule - 7.04(m)

 



--------------------------------------------------------------------------------



 



Schedule 7.06
SALE AND LEASEBACK
     None.
Schedule - 7.06

 



--------------------------------------------------------------------------------



 



Schedule 7.10
RESTRICTIVE AGREEMENTS
Section 10.12 of the Indenture, dated as of December 15, 2006, made by Holdings,
as issuer, in favor of The Bank of New York Trust Company, N.A, as trustee,
restricts Holdings’ ability to incur, create, issue, assume, guarantee otherwise
become liable for Indebtedness (as defined therein) in excess of a designated
amount. Section 10.12 of the Indenture also contains a restriction on Holdings’
ability to encumber its property; provided, however, that such restriction does
not apply to encumbrances related to certain Indebtedness permitted therein.
Schedule - 7.10

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
FORM OF SECOND AMENDED AND RESTATED
REVOLVING LINE OF CREDIT NOTE

      $40,000,000.00   July ___, 2009

     FOR VALUE RECEIVED, the undersigned, SMITH & WESSON HOLDING CORPORATION, a
Nevada corporation (“Holdings”), SMITH & WESSON CORP., a Delaware corporation
(“S&W Corp.”), THOMPSON/CENTER ARMS COMPANY, INC., a New Hampshire corporation
(“TCAC”), and UNIVERSAL SAFETY RESPONSE, INC., a Delaware corporation (“USR”),
as borrowers (Holdings, S&W Corp., TCAC and USR are, jointly and severally, the
“Borrowers”), promise to pay to the order of TD BANK, N.A. (f/k/a TD Banknorth,
N.A.), a national banking association (the “Lender”), at the place and times
provided in the Credit Agreement referred to below the principal sum of
FORTY MILLION DOLLARS AND 00 CENTS ($40,000,000.00)
or, if less, the principal amount of, and interest accrued on, all Revolving
Loans made by the Lender from time to time pursuant to that certain Credit
Agreement dated November 30, 2007 (as amended, restated or modified from time to
time, the “Credit Agreement”) by and among the Borrowers, TD Bank, N.A., in its
capacity as administrative agent (in said capacity, together with its successors
and assigns, the “Administrative Agent”), for itself and the other Secured
Parties (as defined therein), and the lenders party thereto from time to time
(including, without limitation, the Lender). This Second Amended and Restated
Revolving Line of Credit Note is being executed and delivered by the Borrowers
pursuant to Section 2.16(i) of the Credit Agreement. Capitalized terms used
herein and not defined herein shall have the meanings ascribed to them in the
Credit Agreement.
     The unpaid principal amount of this Second Amended and Restated Revolving
Line of Credit Note from time to time outstanding is subject to mandatory
prepayment from time to time as provided in the Credit Agreement and shall bear
interest as provided in the Credit Agreement. All payments of principal and
interest on this Second Amended and Restated Revolving Line of Credit Note shall
be payable in lawful currency of the United States of America in immediately
available funds to the Administrative Agent.
     This Second Amended and Restated Revolving Line of Credit Note is entitled
to the benefits of, and evidences obligations incurred under, the Credit
Agreement, to which reference is made for a description of the Collateral for
this Second Amended and Restated Revolving Line of Credit Note and for a
statement of the terms and conditions on which the Borrowers are permitted and
required to make prepayments and repayments of principal of the obligations
evidenced hereby and on which such obligations may be declared to be immediately
due and payable.
     THIS SECOND AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE SHALL BE
GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
INCLUDING, BUT NOT LIMITED TO, SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
     Each and every party liable hereunder or for the indebtedness evidenced
hereby whether as maker, endorser, guarantor, surety or otherwise hereby:
(a) except as may be expressly provided in the

 



--------------------------------------------------------------------------------



 



Credit Agreement or the other Loan Documents, waives notice (including, without
limitation, notice of intention to accelerate maturity, notice of acceleration
of maturity, and notice of non-payment), presentment, demand, protest,
suretyship defenses and defenses in the nature thereof such as bringing of suit,
and diligence in taking any action to collect amounts owing hereunder or in any
proceeding against any of the rights and properties securing payment hereof;
(b) waives any defenses based upon and specifically assents to any and all
extensions and postponements of the time for payment, changes in terms and
conditions and all other indulgences and forbearances which may be granted by
the holder to any party now or hereafter liable hereunder or for the
indebtedness evidenced hereby; (c) agrees to any substitution, exchange,
release, surrender or other delivery of any Collateral now or hereafter held
hereunder or in connection with the Credit Agreement or any of the other Loan
Documents, and to the addition or release of any other party or person primarily
or secondarily liable; (d) agrees that if any Collateral given to secure this
Second Amended and Restated Revolving Line of Credit Note or the indebtedness
evidenced hereby or to secure any of the obligations set forth or referred to in
the Credit Agreement or any of the other Loan Documents shall be found to be
unenforceable in full or to any extent, or if the Administrative Agent, the
Lender, any other Secured Party or any other party shall fail to duly perfect or
protect such Collateral, the same shall not relieve or release any party liable
hereon or thereon nor vitiate any other security or collateral given for any
obligations evidenced hereby or thereby; (e) agrees to pay all reasonable costs
and expenses incurred by the Administrative Agent, the Lender or any other
Secured Party in connection with the indebtedness evidenced hereby, including,
without limitation, all reasonable attorneys’ fees and costs, for the making and
collection of the indebtedness evidenced hereby and the enforcement of rights
and remedies hereunder and under the Credit Agreement and the other Loan
Documents, whether or not suit is instituted; and (f) consents to all of the
terms and conditions contained in this Second Amended and Restated Revolving
Line of Credit Note, the Credit Agreement and the other Loan Documents.
     The liability of the Borrowers under this Second Amended and Restated
Revolving Line of Credit Note shall be joint and several.
     The provisions contained herein shall, effective the date hereof, amend,
restate and supersede in their entirety, the terms of (i) that certain Amended
and Restated Revolving Line of Credit Note dated June 19, 2008, in the original
principal amount of $40,000,000 made by Holdings, S&W Corp. and TCAC to the
order of the Lender (the “Original Note”). All amounts outstanding under the
Original Note and under the Citizens Note (which has been assigned to the
Lender) shall be deemed to be outstanding hereunder for all purposes. This
Second Amended and Restated Revolving Credit Note replaces the Original Note to
the Borrowers, and the return of the Original Note to the Borrowwers (which
shall each be marked “Cancelled by Substitution”) does not constitute a
discharge, release or satisfaction of the indebtedness evidenced by the Original
Note. This Second Amended and Restated Revolving Line of Credit Note shall be
deemed the Revolving Line of Credit Note under the Credit Agreement.
* The Next Page is the Signature Page *

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Borrowers have executed this Second Amended and
Restated Revolving Line of Credit Note as of the day and year first above
written.

          Witnesses:  Borrowers:

SMITH & WESSON HOLDING CORPORATION
      By:                                                              
                              Its                SMITH & WESSON CORP.
      By:                                                              
                              Its                THOMPSON/CENTER ARMS COMPANY,
INC.
      By:                                                              
                              Its                UNIVERSAL SAFETY RESPONSE, INC.
      By:                                                              
                              Its             

[Signature Page for Second Amended and Restated Revolving Line of Credit Note –
TD Bank, N.A.]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
FORM OF JOINDER AGREEMENT
JOINDER, dated as of July ___, 2009, made by Universal Safety Response, Inc., a
Delaware corporation (the “New Guarantor”), in favor of TD Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties. Capitalized terms used and not defined herein are used with the
meanings assigned to such terms in the Credit Agreement referred to below.
WITNESSETH:
WHEREAS, Smith &Wesson Holdings Corporation, a Nevada corporation (“Holdings”),
Smith & Wesson Corp., a Delaware corporation (“S&W Corp.”), Thompson/Center Arms
Company, Inc., a New Hampshire corporation (“TCAC”) have entered into a Credit
Agreement, dated as of November 30, 2007, with the lenders party from time to
time party thereto (the “Lenders”), and the Administrative Agent, as amended by
that certain Amendment No. 1 to Credit Agreement and Assignment and Acceptance
of Collateral Documents dated as of October 31, 2008, among Holdings, S&W Corp.,
TCAC, the Lenders and the Administrative Agent, as amended by that certain
Amendment No. 2 to Credit Agreement dated asof March 12, 2009, and as further
amended this date by that certain Amendment No. 3 to Credit Agreement among
Holdings, S&W Corp., TCAC, the New Guarantor (Holdings, S&W Corp.,TCAC and the
New Guarantor are, each individually, “Borrower”, and collectively,
“Borrowers”), the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed, subject to the terms and conditions set
forth herein, to make certain loans to the Borrowers;
WHEREAS, in connection with the Credit Agreement, Holdings and S&W Corp. have
entered into the Holdings/S&W Corp. Guaranty, dated as of November 30, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), in favor of the Administrative Agent for the benefit of the Secured
Parties;
WHEREAS, the Credit Agreement requires the New Guarantor to become a party to
the Guaranty; and
WHEREAS, the New Guarantor has agreed to execute and deliver this Joinder in
order to become a party to the Guaranty.
NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:
(a) Guarantee. In accordance with the Credit Agreement, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor.
(b) Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
respects on and as of the date hereof (except for those representations

 



--------------------------------------------------------------------------------



 



and warranties that relate to a specific earlier date). Each reference to a
Guarantor in the Guaranty shall be deemed to include the New Guarantor.
(c) Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(d) Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
(e) No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
(f) Notices. All notices, requests and demands to or upon the New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of
Section 10.02 of the Credit Agreement.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            NEW GUARANTOR:

UNIVERSAL SAFETY RESPONSE, INC.
      By:           Name:           Title:           Address for Notices:


 

 

 

      ADMINISTRATIVE AGENT AND SOLE LENDER:


TD BANK, N.A.
      By:           Name:   Maria P. Goncalves        Title:   Senior Vice
President   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A-3
FORM OF JOINDER AGREEMENT
JOINDER, dated as of July ___, 2009, made by Universal Safety Response, Inc., a
Delaware corporation (the “New Guarantor”), in favor of TD Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties. Capitalized terms used and not defined herein are used with the
meanings assigned to such terms in the Credit Agreement referred to below.
WITNESSETH:
WHEREAS, Smith &Wesson Holdings Corporation, a Nevada corporation (“Holdings”),
Smith & Wesson Corp., a Delaware corporation (“S&W Corp.”), Thompson/Center Arms
Company, Inc., a New Hampshire corporation (“TCAC”) have entered into a Credit
Agreement, dated as of November 30, 2007, with the lenders party from time to
time party thereto (the “Lenders”), and the Administrative Agent, as amended by
that certain Amendment No. 1 to Credit Agreement and Assignment and Acceptance
of Collateral Documents dated as of October 31, 2008, among Holdings, S&W Corp.,
TCAC, the Lenders and the Administrative Agent, as amended by that certain
Amendment No. 2 to Credit Agreement dated asof March 12, 2009, and as further
amended this date by that certain Amendment No. 3 to Credit Agreement among
Holdings, S&W Corp., TCAC, the New Guarantor (Holdings, S&W Corp., TCAC and the
New Guarantor are, each individually, “Borrower”, and collectively,
“Borrowers”), the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed, subject to the terms and conditions set
forth herein, to make certain loans to the Borrowers;
WHEREAS, in connection with the Credit Agreement, Holdings and TCAC have entered
into the Holdings/Thompson/Center Arms Guaranty, dated as of November 30, 2007
(as amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), in favor of the Administrative Agent for the benefit of the Secured
Parties;
WHEREAS, the Credit Agreement requires the New Guarantor to become a party to
the Guaranty; and
WHEREAS, the New Guarantor has agreed to execute and deliver this Joinder in
order to become a party to the Guaranty.
NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:
(a) Guarantee. In accordance with the Credit Agreement, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor.
(b) Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
respects on and as of the date hereof (except for those representations

 



--------------------------------------------------------------------------------



 



and warranties that relate to a specific earlier date). Each reference to a
Guarantor in the Guaranty shall be deemed to include the New Guarantor.
(c) Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(d) Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
(e) No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
(f) Notices. All notices, requests and demands to or upon the New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of
Section 10.02 of the Credit Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            NEW GUARANTOR:

UNIVERSAL SAFETY RESPONSE, INC.
      By:           Name:           Title:           Address for Notices:


 

 

 

      ADMINISTRATIVE AGENT AND LENDER:


TD BANK, N.A.
      By:           Name:   Maria P. Goncalves        Title:   Senior Vice
President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A-4
FORM OF JOINDER AGREEMENT
JOINDER, dated as of July ___ 2009, made by Universal Safety Response, Inc., a
Delaware corporation (the “New Guarantor”), in favor of TD Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”) for the
Secured Parties. Capitalized terms used and not defined herein are used with the
meanings assigned to such terms in the Credit Agreement referred to below.
WITNESSETH:
WHEREAS, Smith &Wesson Holdings Corporation, a Nevada corporation (“Holdings”),
Smith & Wesson Corp., a Delaware corporation (“S&W Corp.”), Thompson/Center Arms
Company, Inc., a New Hampshire corporation (“TCAC”) have entered into a Credit
Agreement, dated as of November 30, 2007, with the lenders party from time to
time party thereto (the “Lenders”), and the Administrative Agent, as amended by
that certain Amendment No. 1 to Credit Agreement and Assignment and Acceptance
of Collateral Documents dated as of October 31, 2008, among Holdings, S&W Corp.,
TCAC, the Lenders and the Administrative Agent, as amended by that certain
Amendment No. 2 to Credit Agreement dated as of March 12, 2009, and as further
amended this date by that certain Amendment No. 3 to Credit Agreement among
Holdings, S&W Corp., TCAC, the New Guarantor (Holdings, S&W Corp., TCAC and the
New Guarantor are, each individually, “Borrower”, and collectively,
“Borrowers”), the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed, subject to the terms and conditions set
forth herein, to make certain loans to the Borrowers;
WHEREAS, in connection with the Credit Agreement, S&W Corp. and TCAC have
entered into the Operating Companies Guaranty, dated as of November 30, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), in favor of the Administrative Agent for the benefit of the Secured
Parties;
WHEREAS, the Credit Agreement requires the New Guarantor to become a party to
the Guaranty; and
WHEREAS, the New Guarantor has agreed to execute and deliver this Joinder in
order to become a party to the Guaranty.
NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:
(a) Guarantee. In accordance with the Credit Agreement, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor.
(b) Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
respects on and as of the date hereof (except for those representations and
warranties that relate to a specific earlier date). Each reference to a
Guarantor in the Guaranty shall be deemed to include the New Guarantor.

 



--------------------------------------------------------------------------------



 



(c) Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(d) Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
(e) No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
(f) Notices. All notices, requests and demands to or upon the New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of
Section 10.02 of the Credit Agreement.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            NEW GUARANTOR:

UNIVERSAL SAFETY RESPONSE, INC.
      By:           Name:           Title:           Address for Notices:


 

 

 

      ADMINISTRATIVE AGENT:

TD BANK, N.A.
      By:           Name:   Maria P. Goncalves        Title:   Senior Vice
President     

 



--------------------------------------------------------------------------------



 



EXHIBIT A-5
FORM OF JOINDER AGREEMENT
Universal Safety Response, Inc.
277 Mallory Station Road
Suite 112
Franklin, TN 37067
July ___, 2009
Maria P. Goncalves, SVP
TD Bank, N.A.
1441 Main Street
Springfield, MA 01103
Ladies and Gentlemen:
Reference is made to the Pledge and Security Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of November 30,
2007, made by and among Smith &Wesson Holdings Corporation, a Nevada
corporation, Smith & Wesson Corp., a Delaware corporation, Thompson/Center Arms
Company, Inc., a New Hampshire corporation, the Guarantors party thereto, and TD
Bank, N.A., as administrative agent (in such capacity and together with any
successors in such capacity, the “Administrative Agent”).
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, Universal Safety Response, Inc., a Delaware corporation (the
“New Pledgor”), pursuant to Section 3.5 of the Security Agreement. The New
Pledgor hereby agrees to be bound as a Borrower, Guarantor and as a Pledgor
party to the Security Agreement by all of the terms, covenants and conditions
set forth in the Security Agreement to the same extent that it would have been
bound if it had been a signatory to the Security Agreement on the execution date
of the Security Agreement. Without limiting the generality of the foregoing, the
New Pledgor hereby grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations, a
Lien on and security interest in, all of its right, title and interest in, to
and under the Pledged Collateral and expressly assumes all obligations and
liabilities of a Guarantor and Pledgor thereunder. The New Pledgor hereby makes
each of the representations and warranties and agrees to each of the covenants
applicable to the Pledgors contained in the Security Agreement. The New Pledgor
is becoming, this date, a Borrower under the Credit Agreement.

 



--------------------------------------------------------------------------------



 



Annexed hereto are supplements to the schedules to the Security Agreement and
the Credit Agreement, as applicable, with respect to the New Pledgor. Such
supplements shall be deemed to be part of the Security Agreement or the Credit
Agreement, as applicable.
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
<Signature Pages Follows>

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

            UNIVERSAL SAFETY RESPONSE, INC.
      By:           Name:           Title:        

          AGREED TO AND ACCEPTED:

TD BANK, N.A.

as Administrative Agent
      By:           Name:   Maria P. Goncalves        Title:   Senior Vice
President       

[Schedules to be attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT A-6
FORM OF JOINDER TO HAZARDOUS MATERIALS INDEMNITY AGREEMENT
          IN WITNESS WHEREOF, the undersigned (the “Additional Indemnitor”)
hereby agrees that effective from and after the date set forth below, it shall
be deemed to be bound by all of the terms and provisions set forth in that
certain Hazardous Materials Indemnity Agreement, dated as of November 30, 2007
(as amended from time to time, the “Agreement”), from Smith & Wesson Holding
Corporation, a Nevada corporation (“Holdings”), Smith & Wesson Corp., a Delaware
corporation (“S&W Corp.”), Thompson/Center Arms Company, Inc., a New Hampshire
corporation (“TCAC”), and the Guarantors named therein (collectively, the
“Indemnitors”) in favor of TD Bank, N.A., in its capacity as administrative
agent (together with any successor collateral agent hereunder, “Administrative
Agent”), for itself and the other Secured Parties (as defined in the Credit
Agreement, as defined below), with the same force and effect as if the
undersigned were an “Indemnitor” under the Agreement, and, without limiting the
generality of the foregoing, the undersigned (a) hereby represents and warrants
to the Lender that each of the representations and warranties made by the
Indemnitors with respect to the Indemnitors and the Premises are true and
correct with respect to the undersigned and with respect to all properties now
or hereafter owned, leased, occupied or operated by the undersigned (the
“Additional Premises”), (b) the undersigned hereby covenants and agrees with the
Administrative Agent and the other Secured Parties that the undersigned shall
perform and comply with all covenants and agreements made by the Indemnitors
under the Agreement, and (c) the undersigned hereby agrees to protect, defend,
indemnify and hold harmless the Indemnitees from and against all Costs which at
any time may be asserted against or imposed upon the Additional Premises or the
undersigned or the Indemnitees, arising out of or in connection with
(i) Requirements of Environmental Law; (ii) Environmental Claims; (iii) the
failure of the undersigned to obtain, maintain, or comply with any Environmental
Permit; and/or (iv) the presence, existence or threat of release of Hazardous
Materials at, on, about, under, within or in connection with any of the
Additional Premises. All capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Agreement. This
signature page shall be deemed a counterpart signature page to the Agreement and
the undersigned hereby authorizes the Administrative Agent to attach this
signature page thereto. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or electronic mail (including, without limitation,
PDF) shall be effective as delivery of a manually executed counterpart of this
Agreement.
     Executed under seal this                      day of July, 2009.
[Signature Page Follows}

 



--------------------------------------------------------------------------------



 



            ADDITIONAL INDEMNITOR:


UNIVERSAL SAFETY RESPONSE, INC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT D
TD Bank, N.A., as Administrative Agent
Borrowing Base Certificate

                                      Smith & Wesson Corp.     Thompson/Center
Arms     Universal Safety     Total  
Accounts Receivable Balance
  $       $       $       $ 0.00  
 
                         
 
  Less Ineligible:   Less Ineligible:   Less Ineligible:   Less Ineligible:
Over 90 days from invoice
  $       $       $       $ 0.00  
 
                         
Over 30 days from invoice *
                          $ 0.00  
 
                         
30% Margin Rule
                          $ 0.00  
 
                         
Credit Add Backs
                          $ 0.00  
 
                         
Contra
                          $ 0.00  
 
                         
Foreign/Government**
                          $ 0.00  
 
                         
Employees
                          $ 0.00  
 
                         
Intercompany
                          $ 0.00  
 
                         
15% Concentration Rule
                          $ 0.00  
 
                         
Other Ineligible A/R as defined in Credit Agreement dated 11/30/07
                          $ 0.00  
Total Ineligible A/R
  $       $       $       $ 0.00  
 
                         
Total Eligible Accounts Receivable
    0.00       0.00       0.00       0.00  
Advance Rate
  X 80 %   X 80 %   X 80 %   X 80 %
 
                       
Net Eligible Accounts Receivable
  $ 0.00     $ 0.00     $ 0.00     $ 0.00  
 
                       

 

*   If such invoice is subject to dating terms   **   Except Canada and A/R
backed by Letters of Credit

                                      Smith & Wesson Corp.     Thompson/Center
Arms     Universal Safety     Total  
Total Inventory per the Attached
  $       $       $       $ 0.00  
 
                         
 
  Less Ineligible:   Less Ineligible:   Less Ineligible:   Less Ineligible:
WIP
  $       $       $       $ 0.00  
 
                         
Obsolete
                          $ 0.00  
 
                         
Scrap/Waste
                          $ 0.00  
 
                         
Defective
                          $ 0.00  
 
                         
Inventory Held on Consignment
                          $ 0.00  
 
                         
In the possession of a bailee, warehouseman, or processor *
                          $ 0.00  
 
                         
Other ineligible inventory as defined in Credit Agreement
                          $ 0.00  
 
                       
Total Ineligible Inventory
  $ 0.00     $ 0.00     $ 0.00     $ 0.00  
 
                               
Total Eligible Inventory
                          $ 0.00  
 
                         
Advance Rate
  X 60 %   X 60 %   X 60 %   X 60 %
Net Eligible Inventory
                          $ 0.00  
 
                          Total Inventory not to exceed     12,000,000.00      
      $    

 

*   Without prior written consent

         
Total Borrowing Base per Advance Formula:
  $    
 
       
Less Accounts Payable to Processor
  $    
Less US$ Equivalent Letters of Credit
  $    
Total Eligible Collateral
  $    
Revolving Credit Line Amount:
  $    
Less Sub Debt Lenders Reserve on Credit Line Limit:
  $    
Loan Balance as of                     
  $    
Amount Available for Future Borrowing:
  $    
 
     

 



--------------------------------------------------------------------------------



 



Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement, dated November 30, 2007 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”, the terms defined
therein being used herein as therein defined), by and among Smith & Wesson
Holding Corporation (“Holdings”), Smith & Wesson Corp., a Delaware corporation
(“S&W Corp.”), Thompson/Center Arms Company, Inc., a New Hampshire corporation
(“TCAC”), Universal Safety Response, Inc. (“USR”) (Holdings, S&W Corp., TCAC and
USR are, individually, “Borrower”, and collectively, “Borrowers”), the lenders
party from time to time party thereto (the “Lenders”), and TD Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
Borrower Representative is executing and delivering to the Administrative Agent
this Borrowing Base Certificate accompanied by supporting data (collectively
referred to as the “Report”). The Borrower Representative represents and
warrants to the Administrative Agent that this Report is true and correct, and
is based on information contained in the Borrower Representative’s own financial
accounting records. The Borrower Representative, by the execution of this
Report, hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Credit Agreement, and further certifies on this ___day of ___,
20___ that the Loan Parties are in compliance with the Credit Agreement.
Smith & Wesson Holding Corporation
Authorized by:                                                             
           Date:                                                             

 



--------------------------------------------------------------------------------



 



EXHIBIT H-3
FORM OF HOLDINGS/THOMPSON/CENTER ARMS/SMITH & WESSON
GUARANTY
     THIS GUARANTY (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”), dated as of July ___, 2009, is made by and
among Smith & Wesson Holding Corporation, a Nevada corporation (“Holdings”),
Thompson/Center Arms Company, Inc., a New Hampshire corporation (“TCAC”), Smith
& Wesson Corp., a Delaware corporation (“S&W Corp.”), and those additional
entities that hereafter become guarantors hereunder by executing a joinder
agreement substantially in the form of Exhibit A hereto (each a “Guarantor” and
collectively the “Guarantors”), and TD Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”) for the Secured Parties (as defined
in the Credit Agreement referred to below).
     Holdings, S & W Corp., and TCAC have entered into a Credit Agreement, dated
as of November 30, 2007, with the lenders party from time to time party thereto
(the “Lenders”), and the Administrative Agent, as amended by that certain
Amendment No. 1 to Credit Agreement and Assignment and Acceptance of Collateral
Documents dated as of October 31, 2008, among Holdings, S&W Corp., TCAC, the
Lenders and the Administrative Agent, as amended by that certain Amendment No. 2
to Credit Agreement dated asof March 12, 2009, and as further amended this date
by that certain Amendment No. 3 to Credit Agreement among Holdings, S&W Corp.,
TCAC, Universal Safety Response, Inc. (“USR”) (Holdings, S&W Corp.,TCAC and USR
are, each individually, “Borrower”, and collectively, “Borrowers”), the Lenders
and the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Capitalized terms used and
not defined herein are used with the meanings assigned to such terms in the
Credit Agreement.
     The Lenders have agreed to make Loans and grant financial accommodations to
one or more of the Borrowers, pursuant to, and upon the terms and subject to the
conditions specified in, the Credit Agreement. Each Guarantor acknowledges that
it has derived and will derive substantial benefit from the making of the Loans
by the Lenders to the Borrowers. As consideration therefor and in order to
induce the Lenders to make Loans, each Guarantor is willing to execute this
Agreement.
     Accordingly, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     SECTION 1. Guarantee. Each Guarantor unconditionally guarantees, jointly
with any other Guarantor of the several Obligations of USR under the Credit
Agreement and other Loan Documents (“USR’s Obligations”) and severally, as a
primary obligor and not merely as a surety, the due and punctual payment of
USR’s Obligations. Each Guarantor waives notice of, and hereby consents to any
agreements or arrangements whatsoever by the Secured Parties with any other
Person pertaining to USR’s Obligations, including agreements and arrangements
for payment, extension, renewal, subordination, composition, arrangement,
discharge or release of the whole or any part of USR’s Obligations, or for the
discharge or surrender of any or all security, or for the compromise, whether by
way of acceptance of part payment or otherwise, and, the same shall in no way
impair each Guarantor’s liability hereunder.
     SECTION 2. USR’s Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to USR or any other Person of any of USR’s Obligations, and also waives
notice of acceptance of its guarantee, notice of protest for nonpayment and all
other formalities. To the fullest extent permitted by applicable law, the
Guarantee of each Guarantor hereunder shall not be affected by (a) the failure
of any Loan Party to assert any claim or demand or to enforce or exercise any
right or remedy against USR or any Guarantor under the provisions of the Credit
Agreement, any other Loan Document or otherwise; (b) any extension, renewal or
increase of or in any of USR’s Obligations; (c) any rescission, waiver,
amendment or modification of, or any release from, any of the terms or
provisions of this Agreement, the Credit Agreement, any other Loan Document, any
guarantee or any other agreement or instrument, including with respect to any
Guarantor under the Loan Documents; (d) the release of (or the failure to
perfect a security interest in) any of the security held by or on behalf of the
Administrative Agent or any other Secured Party; or (e) the failure or delay of
any Secured Party to exercise any right or remedy against USR or any Guarantor
of USR’s Obligations.
     SECTION 3. Security. Each Guarantor authorizes the Administrative Agent to
(a) take and hold security for the payment of this Guaranty and USR’s
Obligations and exchange, enforce, waive and release any such security pursuant
to the terms of any other Loan Documents; (b) apply such security and direct the
order or manner of sale thereof as it in its sole discretion may determine
subject to the terms of any other Loan Documents; and (c) release or substitute
any one or more endorsees, other Guarantors or other obligors pursuant to the
terms of any other Loan Documents. In no event shall this Section 3 require any
Guarantor to grant security, except as required by the terms of the Loan
Documents.
     SECTION 4. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any of the security held for payment of USR’s
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of USR or any other
Person.

 



--------------------------------------------------------------------------------



 



     SECTION 5. No Discharge or Diminishment of Guaranty. The obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of USR’s Obligations), including any claim of waiver, release,
surrender, alteration or compromise of any of USR’s Obligations, and shall not
be subject to any defense (other than a defense of payment) or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of USR’s Obligations or otherwise. Without
limiting the generality of the foregoing, the obligations of each Guarantor
hereunder shall not be discharged or impaired or otherwise affected by the
failure of the Administrative Agent or any other Secured Party to assert any
claim or demand or to enforce any remedy under the Credit Agreement, any other
Loan Document, any guarantee or any other agreement or instrument, by any
amendment, waiver or modification of any provision of the Credit Agreement or
any other Loan Document or other agreement or instrument, by any default,
failure or delay, willful or otherwise, in the performance of USR’s Obligations,
or by any other act, omission or delay to do any other act that may or might in
any manner or to any extent vary the risk of any Guarantor or that would
otherwise operate as a discharge of any Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all USR’s Obligations)
or which would impair or eliminate any right of any Guarantor to subrogation.
     SECTION 6. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor waives any defense based on or arising out of the
unenforceability of USR’s Obligations or any part thereof from any cause or the
cessation from any cause of the liability (other than the final and indefeasible
payment in full in cash of USR’s Obligations) of USR or any other Person.
Subject to the terms of the other Loan Documents, the Administrative Agent and
the other Secured Parties may, at their election, foreclose on any security held
by one or more of them by one or more judicial or nonjudicial sales, accept an
assignment of any such security in lieu of foreclosure, compromise or adjust any
part of USR’s Obligations, make any other accommodation with USR or any other
Guarantor or exercise any other right or remedy available to them against USR or
any other Guarantor, without affecting or impairing in any way the liability of
each Guarantor hereunder except to the extent USR’s Obligations have been fully,
finally and indefeasibly paid in cash. Each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of each Guarantor against USR or any other
Guarantor or any security.
     SECTION 7. Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Secured Party has at law or in equity against each Guarantor by virtue
hereof, upon the failure of USR or any other Loan Party to pay any Secured
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent or such other Secured Party as designated thereby in cash an amount equal
to the unpaid principal amount of such Obligations then due, together with
accrued and unpaid interest and fees on such Obligations. Upon payment by each
Guarantor of any sums

 



--------------------------------------------------------------------------------



 



to the Administrative Agent or any Secured Party as provided above, all rights
of each Guarantor against USR arising as a result thereof by way of right of
subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior indefeasible
payment in full in cash of all USR’s Obligations. In addition, any indebtedness
of USR or any Subsidiary now or hereafter held by each Guarantor that is
required by the Credit Agreement to be subordinated to USR’s Obligations is
hereby subordinated in right of payment to the prior payment in full of USR’s
Obligations. If any amount shall be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness at any time when any Secured Obligation then due and owing has
not been paid, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Administrative Agent to be credited
against the payment of USR’s Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.
     SECTION 8. General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate law, or any state, Federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Guarantor under this Agreement
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under this Agreement, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by any Guarantor, any creditor or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.
     SECTION 9. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of USR’ financial condition and assets, all other
circumstances bearing upon the risk of nonpayment of USR’s Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
hereunder and agrees that none of the Administrative Agent or the other Secured
Parties will have any duty to advise such Guarantor of information known to it
or any of them regarding such circumstances or risks.
     SECTION 10. Covenant; Representations and Warranties. Each Guarantor
represents and warrants as to itself that all representations and warranties
relating to it contained in the Credit Agreement are true and correct.
     SECTION 11. Termination. The Guaranties made hereunder shall terminate when
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Real Estate Loan and the Term Loan; and (ii) all other USR’s
Obligations then due and owing, have in each case been indefeasibly paid in full
in cash and the Lenders have no further commitment to lend under the Credit
Agreement; provided that any such Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment, or any part thereof,
on any Secured Obligation is rescinded or must otherwise be restored by any
Secured Party upon the

 



--------------------------------------------------------------------------------



 



bankruptcy or reorganization of USR, the Guarantors or otherwise. Upon such
termination and at the written request of any Guarantor or its successors or
assigns, and at the cost and expense of such Guarantor or its successors or
assigns, the Administrative Agent shall execute in a timely manner a
satisfaction of this Guaranty and such instruments, documents or agreements as
are necessary or desirable to evidence the termination of this Guaranty.
     SECTION 12. Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of each Guarantor
that are contained in this Agreement shall bind and inure to the benefit of each
party hereto and their respective successors and assigns. This Agreement shall
become effective as to each Guarantor when a counterpart hereof executed on
behalf of each Guarantor shall have been delivered to the Administrative Agent
and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon each Guarantor and
the Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of each Guarantor, the Administrative Agent and the other
Secured Parties, and their respective successors and assigns, except that
neither the Borrowers nor the Guarantors shall have the right to assign its
rights or obligations hereunder or any interest herein (and any such attempted
assignment shall be void) without the prior written consent of the Required
Lenders. The Administrative Agent is hereby expressly authorized to, and agrees
upon request of the Borrowers it will, release any Guarantor from its
obligations hereunder in the event that all the Equity Interests of such
Guarantor shall be sold, transferred or otherwise disposed of in a transaction
permitted by the Credit Agreement.
     SECTION 13. Waivers; Amendment. (a) No failure or delay of the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent
hereunder and of the other Secured Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. No notice or demand on any Guarantor in any case shall entitle such
Guarantor to any other or further notice or demand in similar or other
circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
USR, the Guarantors and the Administrative Agent (with the consent of the
Required Lenders if required under the Credit Agreement).
     SECTION 14. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF

 



--------------------------------------------------------------------------------



 



NEW YORK INCLUDING, BUT NOT LIMITED TO, SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.
     SECTION 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.02 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
the following address:
Smith & Wesson Holding Corporation
c/o Smith & Wesson Corp.
2100 Roosevelt Avenue
Springfield, MA 01102-2208
Attention: John A. Kelly, Chief Financial Officer
Facsimile No: 413-739-8528
with a copy to:
Greenberg Traurig, LLP
2375 E. Camelback Road; Suite 700
Phoenix, AZ 85016
Attention: Karl A. Freeburg
Facsimile No.: 602-445-8100
     SECTION 16. Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by USR and the Guarantors herein
and in the certificates or other instruments prepared or delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Administrative Agent and the other
Secured Parties and shall survive the making by the Lenders of the Loans
regardless of any investigation made by the Secured Parties or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other fee or amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or the
Commitments have not been terminated.
          (b) In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
     SECTION 17. Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 12. Delivery

 



--------------------------------------------------------------------------------



 



of an executed signature page to this Agreement by facsimile transmission or
electronic mail shall be as effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 18. Rules of Interpretation. The rules of interpretation specified
in Section 1.01 of the Credit Agreement shall be applicable to this Agreement.
     SECTION 19. Jurisdiction; Consent to Service of Process. (a) EACH PARTY
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF SUCH STATE, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
     (b) EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
     (c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 15 OF THIS AGREEMENT. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 



--------------------------------------------------------------------------------



 



     SECTION 20. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



[Signature Page to Holdings/Thompson/Center Arms/Smith&Wesson Guaranty]
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            SMITH & WESSON HOLDING CORPORATION
      By:           Name:           Title:           THOMPSON/CENTER ARMS
COMPANY, INC.
      By:           Name:           Title:           SMITH & WESSON CORPORATION
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

[Signature Page to Holdings/Thompson/Center Arms Guaranty]

            ADMINISTRATIVE AGENT AND LENDER:

TD BANK, N.A.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to the Holdings/Thompson/Center Arms Guaranty
[Form of]
JOINDER AGREEMENT
JOINDER, dated as of [               ] [     ], made by
[                         ] a [                         ] (the “New Guarantor”),
in favor of TD Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) for the Secured Parties. Capitalized terms used and not
defined herein are used with the meanings assigned to such terms in the Credit
Agreement referred to below.
WITNESSETH:
WHEREAS, Smith &Wesson Holdings Corporation, a Nevada corporation (“Holdings”),
Smith & Wesson Corp., a Delaware corporation (“S&W Corp.”), Thompson/Center Arms
Company, Inc., a New Hampshire corporation (“TCAC”) have entered into a Credit
Agreement, dated as of November 30, 2007, with the lenders party from time to
time party thereto (the “Lenders”), and the Administrative Agent, as amended by
that certain Amendment No. 1 to Credit Agreement and Assignment and Acceptance
of Collateral Documents dated as of October 31, 2008, among Holdings, S&W Corp.,
TCAC, the Lenders and the Administrative Agent, as amended by that certain
Amendment No. 2 to Credit Agreement dated asof March 12, 2009, and as further
amended this date by that certain Amendment No. 3 to Credit Agreement among
Holdings, S&W Corp., TCAC, Universal Safety Response, Inc. (“USR”)(Holdings, S&W
Corp.,TCAC and USR are, each individually, “Borrower”, and collectively,
“Borrowers”), the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders agreed, subject to the terms and conditions set
forth herein, to make certain loans to the Borrowers;
WHEREAS, in connection with the Credit Agreement, Holdings, S&W Corp. and TCAC
have entered into the Holdings/Thompson/Center/Smith &Wesson Arms Guaranty,
dated as of July ___, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty”), in favor of the Administrative
Agent for the benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the New Guarantor to become a party to
the Guaranty; and
WHEREAS, the New Guarantor has agreed to execute and deliver this Joinder in
order to become a party to the Guaranty.
NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:
(a) Guarantee. In accordance with the Credit Agreement, the New Guarantor by its
signature below becomes a Guarantor under the Guaranty with the same force and
effect as if originally named therein as a Guarantor.
(b) Representations and Warranties. The New Guarantor hereby (a) agrees to all
the terms and provisions of the Guaranty applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
respects on and as of the date hereof (except for those representations

 



--------------------------------------------------------------------------------



 



and warranties that relate to a specific earlier date). Each reference to a
Guarantor in the Guaranty shall be deemed to include the New Guarantor.
(c) Severability. Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
(d) Counterparts. This Joinder Agreement may be executed in counterparts, each
of which shall constitute an original. Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.
(e) No Waiver. Except as expressly supplemented hereby, the Guaranty shall
remain in full force and effect.
(f) Notices. All notices, requests and demands to or upon the New Guarantor, the
Administrative Agent or any Lender shall be governed by the terms of
Section 10.02 of the Credit Agreement.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Joinder Agreement to be
duly executed and delivered by their duly authorized officers as of the day and
year first above written.

            NEW GUARANTOR:

[NEW GUARANTOR]
      By:           Name:           Title:        

            Address for Notices:
                       

            ADMINISTRATIVE AGENT AND SOLE LENDER:

TD BANK, N.A.
      By:           Name:           Title:        

 